Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 04/22/2022.
Claims 1-18 have been amended. Claims 19, 20 have been newly added. 
Claims 1-20 are currently pending and have been rejected as follows. 
Response to amendments to specification
	Applicant’s amendment to the Specification dated 02/25/2022 is considered and accepted because it is merely directed at issues of grammar which do not introduce new matter.  Thus, the 02/25/2022 amendment to specification is deemed complaint and entered by Examiner. 
Response to amendments to the claims
Objection to Claims 2, 8, 14 has been withdrawn in view of Applicant’s amendment. 
112 (b) rejection in the previous act is withdrawn in view of Applicant’s amendment.
101 rejection is maintained with a detailed analysis and explanation. 
Response to Arguments
Applicant’s 02/25/2022 amendment necessitated new grounds of rejection in this office action.
Response to 101 Arguments
Applicant’s 101 arguments have been fully considered but they are unpersuasive. 
	A. Analysis under Step 2A, Prong 1
Remarks 02/25/2022 p.15 ¶2 argues that the claims propagate changes to workflows, which involve mapping and encoding of detected changes to additional workflows, e.g., across a network, and thus the claims are grounded in computer technology. 
Remarks 02/25/2022 p.16 ¶3 further argues that the independent claims require action by a processor and action over a computer network that cannot be practically applied in the mind. 
	Examiner fully considered Applicant’s argument(s) A. but respectfully disagrees finding it unpersuasive with the Examiner reading the claims in view of Original Disclosure including its title
Summarizing the invention as “Process Version Control for Business Process Management”.
	Examiner further points to Non-Final Act 11/29/2021 p.7 ¶5 citing MPEP 2106.04(a)(2) III C to submit that 1. Performing a mental process on a generic computer [akin here to processor], 2. Performing the mental process in a computer environment [here over a network], or 3. Using a computer as a tool to perform a mental process [akin here to the argued processor and network], does not preclude the claim from reciting an abstract mental process. Similarly, MPEP 2106.04(a)(2) II. indicates that certain activity between a person and a computer, does not preclude the claims from reciting the abstract certain methods of organizing human activity.
	Examiner further points to MPEP 2106.05(a)(2) III B citing Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 holding that translating a functional description of a logic circuit into a hardware component description of the logic circuit are directed to an abstract idea. Digging into Synopsys, Examiner observed that the advent of various functional computer languages known as hardware description languages (HDLs) necessitated the development of computerized design tools to translate functional description of the logic circuit into a detailed design for fabrication. The Gregory Patents in Synopsys described constructs known as control flow graphs and assignment conditions, that provided a scheme to translate HDL-based functional descriptions of logic circuits into hardware component descriptions of those same circuits without requiring the designer to instantiate any individual hardware components. The patent specification went through several examples for different components to illustrate how control flow graphs and assignment conditions are used to translate a functional description of a logic circuit to a hardware component description of that logic circuit. Yet, the Court still found the claims drawn to the abstract translating a functional description of a logic circuit into a hardware component description of the logic circuit. 
       Examiner then reasons that similar to translating of functional description of a logic circuit into a hardware component found abstract in “Synopsys”, the currently argued propagation of changes to workflows through mapping, should follow a similar rationale as directed to the abstract idea 
      As per the encoding of detected changes to additional workflows as also argued at Remarks 02/25/2022 p.15 ¶2, Examiner observers that neither the claims nor the Original Specification provides any technological details of what such encoding entails. In the absence of such details, the Examiner again points to MPEP 2106.04(II) (A) 2. citing RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) to state that recitation of encoding and decoding does not render the claim non-abstract. It then reasonably follows that the encoding of detected changes to additional workflows as currently argued, should similarly not render the current claims non-abstract. As per the processor and network as argued at Remarks 02/25/2022 p.16 ¶3, Examiner will more granularly test them in subsequent steps of the test. For now, given the analysis above, Examiner reasons that there is a preponderance of legal evidence for the claims reciting or at a minimum describing or setting further the abstract idea. Step 2A prong one.
	B. Analysis under Step 2A, Prong 2 Remarks 02/25/2022 p.17 ¶3 to p.18 ¶2 argues that similar to DDR, the current claims as amended, address a technical solution a technical problem arising from multiple heterogeneous workflow engines in communication over a computer network. Specifically, as stated at Remarks 02/25/2022 p.18 ¶2, the independent claims allow for detection of a change to at least one workflow in a network, assessing an impact of that change with respect to one or more corresponding additional workflows, and propagation of the change to selected additional workflows based on the assessed impact, wherein the propagation involves mapping and encoding of changes to the additional workflows. It is then argued that the claims do not recite a commonplace business method aimed at processing business information, applying a known business process to the particular technological environment of the Internet, or creating or altering contractual relations using generic computer functions and conventional network operations, such as in Alice, Ultramercial, buySAFE, Accenture, and Bancorp. Workflow changes, the assessment of their impact to additional workflows, and selective propagation over a computer network based on the corresponding assessed impacts arise from the technical nature and in the realm of IT. To address those problems, the independent claims recite systems, computer program products, and methods that utilize artificial intelligence tools, computer program code, and a computer processor to allow an impact of a detected change to a workflow to be assessed with respect to one or more additional workflows, to selectively identify which of those additional workflows is sufficiently impacted by the change, and to communicate and propagate the change over the computer network to the selected additional workflow(s). 
	Examiner fully considered Applicant’s argument(s) A. but respectfully disagrees finding it unpersuasive. Examiner submits that DDR’s claims deliberately modified conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage [MPEP 2106.05(a) I. i.] and improved, particular method of digital data compression [MPEP 2106.05(a) I. iv.]
	Yet here, as broadly recited and tested per MPEP 2106.04(a)(2) III, nothing would prevent one of ordinary skills in the art to observe or detect, with one’s eyes, a change to at least one workflow in a network, and then evaluate and judge or assess an impact of that change with respect to one or more corresponding additional workflows. Also, as identified above, translation or propagation would still recite parts of the abstract idea by following a similar rationale as that of the Court in Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474. 
	Further, the use of “artificial intelligence” algorithms, as broadly recited here, does not integrate the abstract idea into a practical application because MPEP 2106.05(f)(2) cites case law such as Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); to state that  instances of a mathematical algorithm [broadly recited here as “artificial intelligence” at independent Claim 1] being applied on a general purpose computer [here “coupled to the processing unit” at claim 1], do not integrate the abstract idea into a practical application.
	Moreover, the use of “processor” and “computer network” as recited here, also does not integrate the abstract idea into a practical application because MPEP 2106.05(f)(2) cites case law such as Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) to state that use of computer server and associated units still represent mere tools to apply the abstract idea which again do not integrate it into a practical application. 
	Similarly, MPEP 2106.05(h) cites case law such as buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014) to state that requiring the abstract idea to be performed using a computer that receives and sends information over a network [akin here to “ in communication with a server over computer network”] is a mere attempt at narrowing of the abstract idea to a field of use or technological environment, which again do not integrate it into a practical application. Step 2A prong two.  
	C. Step 2B Remarks 02/25/2022 p.19 ¶2-¶5 argues that as discussed with respect to the Section 102, 103 rejections, there are significant differences between the prior art and the subject matter of the amended claims, including the amended independent claims, and thus claims are not composed of well-understood, routine, and/or conventional activity in the relevant field.
         Examiner fully considered argument C. but respectfully disagrees finding it unpersuasive.
         Examiner points MPEP 2106.05 I which states that: “The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. ... [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101”.
	Here, Examiner resubmits that the additional computer-based elements merely apply the abstract idea [MPEP 2106.05(f)] and/or narrow it to a field of use or technological environment 
[MPEP 2106.05(h)]. These stand as sufficient evidence for the additional elements not providing significantly more. Assuming arguendo evidence for the additional elements being well understood, routine or conventional would still be require, the Examiner would point as evidence to the findings in Non-Final Act 11/29/2021 p.10 last ¶-p.14 and the detailed 101 analysis below.
	  Thus, Examiner reasons that there is a preponderance of legal and factual evidence showing that the additional, computer-based elements do not provide significantly more. Step 2B. 
	D. Conclusion Remarks 02/25/2022 p.19 ¶6-p.20 ¶1 submits that the 101 rejection of claims 1-18, as amended, is misplaced, and requests withdrawal of the 101 rejection with respect to amended claim 1-18 and prospectively with respect to new claims 19 and 20.
      Based on all the findings and rationales above Examiner submits that the claims still recite or at least describe or set forth the abstract idea [Step 2A prong one], with their additional, computer-based elements not integrating the abstract idea into a practical application [Step[ 2A prong two] or providing significantly more [Step 2B]. Thus, it is reasoned that the claims are 101 ineligible.
-------------------------------------------------------------------------------------------------------------------------------   
Response to prior art arguments
Applicant’s prior art arguments were considered but moot in view of new grounds of rejection. 
	Remarks 02/25/2022 p.21 ¶2 - ¶3 argues that although Homeyer involves monitoring for a change to workflow, he does not teach: 
	= identification of additional workflows impacted by the detected change, 
	= assessment of corresponding impacts on each of the additional workflows, 
	= selection of one or more of the identified additional workflows for change based on the assessed corresponding impacts, or 
	= mapping and encoding of the detected change to the selected additional workflow(s) in independent Claims 1, 7, 13. Remarks 02/25/2022 p.2 22 last ¶ to p.23 ¶1 and p.23 ¶4 argues that neither Chen nor Gould overcome Homeyer’s shortcomings. 
        Examiner fully considered the argument(s) but respectfully disagrees finding it unpersuasive.
        Examiner now relies o Poole; Damon B. US 20130111429 A1 teaching or suggesting: 
    	 = “identification of additional workflows impacted by the detected change”, 
	(Poole ¶ [0045] last sentence: configuration management - CM app maintains a data store describing relationship between workflow and hierarchy of versions of software project, such that as an issue is transitioned in workflow, it is propagated along stages in the software project and vice versa, as issue is promoted in software project, the issue is transitioned in the workflow. 
	Poole ¶ [0056] 3rd-5th sentences: a stream having children is a parent stream or parent of each of its child streams. A parent stream, including source stream, has children or child streams, each of which inherits properties of the parent stream and its ancestors. For example, each child stream includes at least a subset of the directory elements included in its parent stream.
	Poole ¶ [0063] as used herein, a child element or child of a directory is an element included within the directory at a level immediately below the level of the directory in the hierarchy, whereas any element included within the directory, regardless of level, is referred to as a descendant element or descendant of directory. For example, directory 204 is a child element of root directory 202, while directory 220 is a descendant element of root directory 202. Conversely, a directory is referred to herein as a parent directory or parent of any elements included in the directory at the level immediately below the directory, and is referred to as an ancestor element or ancestor of any included element, regardless of hierarchy level. ¶ [0100] Fig.4C shows a relationship between issues and software components in the form of a change package 404, in which entries in the record having a change package ID (CPK) that matches an issue number are considered to be associated with the issue. Each change package entry has EID identifying a software component, and two indicators of versions of the software component. as shown in change package 404, issue 1 is related to specified versions of software components 5, 6, 7, while issue 3 is related to a specified version of software component 1. ¶ [0101] last sentence: the change package for issue 1 indicates that a real version of a software component with an element ID (EID) of 5 which was a second edition of the component produced by stream 3 (Project A (Dev't)) is included in the software project, and the version of software component to which changes for version 3/2 were made is version 3/1 (e.g., version 3/1 formed the basis for changes of version 3/2. ¶ [0103] 2nd-8th sentences: CM app maintain records indicating versions of software components which are related to issues (e.g. change package 404). An issue may be related to a stream, then, if each of versions of software components referred to by the change package for the issue are included in the stream. To determine whether an issue resolution is included in a stream, the CM app may retrieve from a data store in any suitable memory or other computer-readable medium an indicator of which versions are included in the stream. The CM app may then retrieve from same data store or a different data store an indicator of which versions of the software components are related to an issue. If each of the software components and each of the versions associated with the issue are incorporated in the stream, then the stream may be said to include the issue resolution. A similar process may be used to identify which issues are included in a stream, instead of whether or not a particular issue is included. For example, the versions of software components incorporated into a stream may be compared to each of the issue records and change packages maintained by the CM application, and a list of issues related to those versions output to a user.
	Poole ¶ [0116] 2nd-5th sentences: configuration management - CM application detects the selection, and retrieves from a data store records describing issues managed by CM application. In block 1006, process 1000 begins examining issue records to determine whether the workflow status field of an issue matches the desired status value for the stage. If it is determined in block 1008 that an issue's status value matches the stage's status value, then in block 1010 the issue is added to the list of issues in the workflow stage. In block 1012, once the issue has been added to the list in block 1010 or it has been determined in block 1008 that the issue should not be added to the list, the process 1000 determines whether there are more issue records to examine and, if so, examines more issue records in block 1006); “and” 
	= “assessment of corresponding impacts on each of the additional workflows” 
	(Poole ¶ [0093] 1st sentence: an issue is a software project or software sub-project with which changes to software components are associated. ¶ [0100] Fig.4C shows a relationship between issues and software components in the form of change package 404, in which entries in the record having change package ID (CPK) that matches an issue number are considered to be associated with the issue. Each change package entry has EID identifying a software component, and 2 indicators of versions of software component. as shown in change package 404, issue 1 is related to specified versions of software components 5, 6, 7, while issue 3 is related to a specified version of software component 1. ¶ [0009] 3rd sentence: in configuration management - CM apps having hierarchies of project versions and workspaces, propagation comprise promotion of software components, in which software components are moved up in hierarchy from child version to parent version, and/or updating of software components, in which software components are moved down in a hierarchy from parent to child version. Indeed per ¶ [0045] last sentence: the configuration management - CM app maintains a data store describing a relationship between workflow and hierarchy of versions of a software project, such that as the issue is transitioned in workflow, the issue is propagated along stages in the software project and vice versa, as issue is promoted in software project, the issue is transitioned in the workflow. ¶ [0056] 3rd-5th sentences: a stream having children is a parent stream or parent of each of its child streams. A parent stream, including source stream, has children or child streams, each of which inherits properties of parent stream and its ancestors. each child stream includes at least a subset of the directory elements included in its parent stream. ¶ [0059] last 2 sentences: changes are propagated up a hierarchy or propagated down in a hierarchy. promote means to propagate up a hierarchy, whereas update means to propagate down through a hierarchy. ¶ [0069] 4th sentence: each version of software component may correspond to the workspace in which it was created. ¶ [0073] Each entry of Table I specify a virtual version of a software component, the corresponding real version of software component, and the transaction number of transaction that created the virtual version of the software component. in Table I, a software component with EID of 2 (file 206 of Fig.2), has 5 real versions created by developers: 1st edition of file 206 created in stream 4, a 2nd edition created in stream 4, a 3rd edition created in stream 4, a 1st edition created in stream 5, and a 3rd edition created in stream 5. As discussed above, a real version is defined by a real stream ID/edition ID pair. Table I also shows that file 206 is included in 4 different streams of software project, streams 2,3,4 and 5, because each of those 4 streams includes a virtual version of the file, or a reference to a real version of the file. The virtual version of stream 1, for example, is a reference to the real version 4/1, the 1st edition of the file created in stream 4. Likewise virtual version 3/1 (1st instance of stream 3) is a reference to real version 4/1. As also seen from Table I, stream 5 initially created a new version of file 206 in real version 5/1, later included a virtual version 5/2 referencing the real version 4/3 of the file, and then later made its own edits to the file and created real version 5/3. ¶ [0083] In transaction 7, file 206 is promoted from stream 110 to stream 106. resulting in the creation of new virtual version of file 206. Transaction 7 result in 2nd and 3rd entries of Table IV and 2nd entry of Table I. As indicated by the entries in Table IV, file 206 is no longer in progress in workspace 110, but is in-progress in stream 106. The entry in Table I indicates that the virtual version (stream/instance pair) 3/1 corresponds to real version (stream/edition pair) 4/1);
	= “selection of one or more of the identified additional workflows for change based on the assessed corresponding impacts” (Poole ¶ [0116] 2nd-5th sentences: configuration management - CM app detects selection, and retrieves from a data store records describing the issues. ln 1006, process 1000 examines issue records to determine whether workflow status field of an issue matches desired status value for the stage. If it is determined in block 1008 that an issue's status value matches stage's status value, then in 1010 the issue is added to the list of issues in workflow stage. In 1012, once the issue is added to the list in 1010 or it is determined in 1008 that the issue should not be added to the list, process 1000 determines whether there are more issue records to examine and if so examines more issue records in block 1006. ¶ [0128] last 2 sentences: select a workflow stage, then select from available, predefined workflow transitions having actions and destination stages which of workflow transitions should be associated with the selected workflow stage as a source stage for the workflow transitions. ¶ [0160] selecting an issue in a list of issues associated with an originating stream (Fig. 9), to promote the issues or dragging the issue to next stream in stream hierarchy (i.e. destination stream for promote). a stream may be adapted only to promote an issue to single destination stream, for example, next stream above the originating stream in a stream hierarchy, so a user need only select to promote an issue rather than selecting a stream to which to promote. Upon selection of an issue to promote from an originating stream, in 1808, process 1800 retrieves a data structure 1600 and determines whether the originating stream in the software project is related to a workflow transition. Upon examining records of data structure 1600 and determining that workspace 110 is associated with Finish Dvt transition, the process 1800 promote the issue in stream hierarchy, to next higher stream (e.g., stream 106 of Fig.1). Issue promotion is done in any suitable manner such as by changing a virtual version of a file in destination stream (Project A (Dev't) 106) to correspond to indicate a real version of the file created in workspace 110, by adding a file to stream 106, applying a change package associated with the issue to stream 106, or by taking any other suitable action. After promoting the issue in software project, the issue is transitioned in the workflow in block 1812 by applying the transition to the issue. Block 1812 comprise taking actions associated with the issue (e.g., changing a value of a field, in Fig.11) and/or actions associated with destination stage of the issue e.g., prompting  user for value for field required to be populated for issues in the stage. ¶ [0143] last 3 sentences: in Fig.1, each stream in the stream hierarchy 100A is directly below only one other stream in the stream hierarchy (version 104 is directly below version 102, version 106 is directly below version 104, and each of the workspaces 108 is directly below version 106). Thus, while each version may be related to a plurality of lower-layer versions, each of lower-level versions is only related to one higher-level version. This means that each of lower-level versions always promotes issues/files to same version. then, to clear up any ambiguity as to the source of issues/files being promoted, the originating version of a promotion may be identified in the data structure) “and”
	= mapping and encoding of the detected change to the selected additional workflow(s)		 (Poole Title which relates workflow status to code component status in a software project. 	Poole ¶ [0016] last sentence: the configuration management - CM system is adapted to update concurrently and automatically, according to an input from a user, both (1) a workflow progress stage value for the project/issue and (2) a record for software code associated with a project/issue, the record for the software code indicating a version and the project/issue in which the version is included. For example, ¶ [0114] 1st sentence: the configuration management - CM app examine properties of the issue and match them to conditions of workflow stage to determine which issues are associated with a workflow stage. ¶ [0115] 5th sentence: process 1000 of Fig.10A examine issues to determine which issues have a workflow status value matching a specified workflow stage. ¶ [0143] 3rd-8th sentences: when an issue is promoted to single version, then, the issue may come from any of lower-level versions. It may be unclear, then, from which of lower-level version the issue, and any associated data such as indicators of software components related to the issue should be retrieved. in Fig.1, each stream in stream hierarchy 100A is directly below only one other stream in stream hierarchy (version 104 directly below version 102, version 106 directly below 104, and each of workspaces 108 directly below version 106). Thus, while each version may be related to a plurality of lower-layer versions, each of the plurality of lower-level versions is only related to one higher-level version. This means that each of lower-level versions always promotes issues/files to same version. In such embodiments, then, to clear up any ambiguity as to source of issues/files being promoted, the originating version of a promotion is identified in the data structure. Other examples at ¶ [0073],[0081]-[0090], [0100]-[0101], [0157]).
	Thus, Examiner reasons that 	Poole teaches or suggests the contested features. 
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), ¶1, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically,
	Claims 19, 20 are dependent and each recite the newly added negative limitation of 
	- “not select one or more of the identified additional workflows for change based on the assessed corresponding impacts”. It is noted that MPEP 2173.05(i) states: “Any claim containing a negative limitation” [here newly added matter of “not select” “workflow(s)”] “which does not have basis in the original disclosure should be rejected under 35 USC 112(a) or pre-AIA  35 USC 112 1st ¶ failing to comply with the written description requirement.  Remarks p. 13 ¶1 points as support to Original Spec ¶ [0038]. Yet Original Spec. ¶ [0038] 3rd sentence at most provides support for “the identified workflow change is not applied (220)”. As overviewed at Fig.2 steps 212->220 or 212->214 and further detailed at ¶ [0038] the flowchart either applies or not applies the workflow change. Nowhere does the Spec. provide clear, deliberate and sufficient support for newly added “select[ing] one or more of the identified additional workflows” (independent claims 1, 7) and “not select[ing] one or more of the identified additional workflows” as further recited at dependent claims 19, 20 to demonstrate that Applicant had possession for such newly added matter. 
            Examiner recommends, as one example only, that Applicant independent claims 1,7,13 to recite the sought features in alternate form and to the extend supported by Original Disclosure. 
	Clarification and/or correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 14, 15, 16, 17 are dependent, and have each been amended to recite, among others “a computer processor”, thus rendering each of said claims vague and indefinite because it is unclear if  “a computer processor” recited in each of said claims relates back to “a computer processor” antecedently recited in parent independent Claim 13. Claim 14, 15, 16, 17 are each recommended to be amended to each recite, among others: “[[a]]” the “computer processor”.
Clarification and/or correction is/are required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19, 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 19, 20 are dependent each reciting, among others:
	- “not select one or more of the identified additional workflows for change based on the assessed corresponding impacts”. However, their parent independent Claims 1, 7 require
	- “select one or more of the identified additional workflows for change based on the assessed corresponding impacts”. Accordingly, Examiner reasons that Claims 19, 20 would not further narrow, but rather broaden upon parent independent Claims 1, 7 buy “not select[ing] the identified additional workflows” required by parent claims 1, 7. 
Clarification and/or correction is/are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) set forth or describe the abstract idea, except where strikethrough: “” (independent Claim 13) / 
“” (independent Claim 7) / “ ” (independent Claim 13): 
		** “(Claim 1) to / monitor one or more workflows corresponding to one or more workflow to detect a change to the monitored workflow(s)” (Claims 1, 7, 13); 
		** “ (independent Claim 1), “including: 
		              	 *** “identify which of to one or more additional workflows are impacted by the detected change” (independent Claims 1, 7, 13); “and”
                                   	 	*** “for each of the identified one or more additional workflows, 			assess a corresponding impact of the detected change on the identified one or 	   		more additional workflows” (independent Claims 1, 7, 13); 
		** “select one or more of the identified additional workflows for change based on the assessed corresponding impacts” (independent Claims 1, 7, 13); “and”
		** “propagate the detected change to the selected one or more additional workflows ”.
(independent Claims 1, 7, 13)
	* “or a combination thereof” (dependent Claims 2, 8, 14)
	** “ one or more workflow 
(dependent Claims 3, 9, 15)
	** “”.
(dependent Claims 4, 10, 16)
	* “selected one or more additional workflows back to a previous state, the revert including identification of a stored version entity representing the previous state and propagation of settings represented in the identified stored version entity to the selected one or more additional workflows”
(dependent Claims 5, 11, 17)
	* “(dependent Claims 6, 12, 18)
     “” (Claim 19) / “” (Claim 20)
	* “not select one or more of the identified additional workflows for change based on the assessed corresponding impacts”   (dependent Claims 19, 20)
Examiner again points to MPEP 2106.04(a) last ¶: “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”. Here, Examiner reads the “version control” with preponderantly recited “detected change” and “optimiz[ation]” with respect to “monitored workflow(s)” and “additional workflow(s)” in light Original Specification ¶ [0002], [0019] disclosing business process management-BPM. 
More specifically, when tested per MPEP 2106.05(a)(2) II, the claims are found to recite, describe of at least set forth fundamental risk mitigation practices1 of the abstract grouping of “Certain Methods of Organizing Human Activities”. The risk is described or at least set forth here by the “detected change of monitored workflow(s)” and “identify which of additional workflow(s) are impacted by the detected change” at independent Claims 1,7,13, while the mitigation is set forth here as “for each of identified additional workflow(s), assess a corresponding impact of the detected change on the identified additional workflow(s)”; “select identified additional workflow(s) for change based on assessed corresponding impacts; and “propagate the detected change to the selected one or more additional workflows”, “including” “map and encode the detected change to the selected one or more additional workflows” at independent Claims 1, 7, 13, followed by “selective” “optimization of the workflow” “in response to a corresponding impact assessment” at dependent Claims 3, 9, 15; and followed by “revert” [as another mitigation example]  “the selected additional workflow(s) back to previous state, including identification of stored version entity representing the previous state and propagation of settings represented in the identified stored version entity to the selected additional workflow(s)” at dependent Claims 5,11,17, and even “not select one or more of the identified additional workflows for change based on the assessed corresponding impacts” at dependent Claims 19, 20. Also encode changes  is broad enough that it still falls within the abstract idea2 according to MPEP 2106.04. 
Examiner further points to MPEP 2106.05(a)(2) II. A. ¶2 to remind that the term fundamental is not used in the sense of necessarily being old or well-known. 
Also given the claims’ breadth in view of the abstract “Mental Processing” groping of MPEP 210.04(a) III, the “monitor[ing]” [of] “workflow(s)” could be practically implemented by visual observation, while “assess a corresponding impact of the detected change on the identified additional workflow(s)”; could be a mental evaluation. Further recitations “propagate detected change to the selected additional workflow(s)”, “including” “map” “detected change to selected additional workflow(s)” at independent Claims 1, 7, 13”; could be viewed as mental judgment implemented by physical aids such as sketches, flowcharts, templates and diagrams. 
	When tested per MPEP 210.04(a) III, such recitations are not meaningfully different than collecting information [here “capture relationship associated with detected change of monitored workflows” at independent Claims 1,7,13], and analyzing it at high level of generality [here to simply “identify which of additional workflow(s) are impacted by the detected change”; “for each of the identified additional workflow(s), assess a corresponding impact of the detected change on the identified additional workflow(s)”; “select identified additional workflow(s) for change based on the assessed corresponding impacts; and propagate the detected change to the selected additional workflow(s) to map and encode the detected change to the selected one or more additional workflows” at independent Claims 1,7,13] such that they could be practically performed in the human mind with help of physical aids. Indeed, Examiner points to MPEP 2106.04(a)(2) III B-C to submit that use of a physical aids to perform mental steps, as well as 1. Performing the mental process on a generic computer, 2. Performing the mental process in a computer environment3, or 3. Using a computer as a tool to perform a mental process4 may still recite the mental process. MPEP 2106.04(a)(2) II. analogously indicates that certain activity between a person and a computer, does not preclude the claims from reciting the abstract certain methods of organizing human activity.	As stated by MPEP 2106.05(a)(2) III B cites Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 holding that translating a functional description of a logic circuit into a hardware component description of the logic circuit are directed to an abstract idea. Digging deeper into Synopsys, Examiner observed that the advent of various functional computer languages known as hardware description languages (HDLs) necessitated the development of computerized design tools to translate the functional description of the logic circuit into a detailed design for fabrication. The Gregory Patents describe constructs known as control flow graphs and assignment conditions, that provided a scheme to translate HDL-based functional descriptions of logic circuits into hardware component descriptions of those same circuits without requiring the designer to instantiate any individual hardware components. The patent specification went through several examples for different components to illustrate how control flow graphs and assignment conditions are used to translate a functional description of a logic circuit to a hardware component description of that logic circuit. Yet, the Court found the claims drawn to the abstract translating a functional description of a logic circuit into a hardware component description of the logic circuit. Examiner then reasons that similar to the translating of functional description of a logic circuit into a hardware component found abstract in “Synopsys” the currently argued propagation of changes to workflows through mapping, should follow a similar abstract rationale. 
 As per the encoding of detected changes to additional workflows as also argued at Remarks 02/25/2022 p.15 ¶2, Examiner again points to MPEP 2106.04(II) (A) 2. citing RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) to state that recitation of encoding and decoding does not render the claim non-abstract. It then reasonably follows that encoding of detected changes to additional workflows as argued, should also not render the current claims non-abstract. Examiner will more granularly test the additional elements of processor and network argued Remarks 02/25/2022 p.16 ¶3. For now, given the analysis above, the Examiner reasons that there is a preponderance of legal evidence for the claims reciting or at a minimum describing or setting further the abstract idea. Step 2A prong one
	Thus, the claims are believed to recite, describe or set forth the abstract exception. 
-------------------------------------------------------------------------------------------------------------------------------
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [initially strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract idea. For example, when tested per MPEP 2106.05(f)(2) they merely apply a business method [preponderantly here as “workflow” and “version control” business process management-BPM at the Applicant’s own Title as well as the Original Specification ¶ [0002], ¶ [0019]) through a mathematical algorithm [broadly here as “artificial intelligence”] on general-purpose computer [here “processor” / “processing unit”]. Such computerized functionality does not integrate the abstract idea into a practical application under MPEP 2106.05(f). Another example is use of “processor/ processing unit, storage medium and network” to apply the abstract idea, is equivalent to use of computer to receive data [here “selector”  at Claims 1,7,13] store data5 [here “committer configures to store detected workflow change as version entity in” “knowledge base” at dependent Claims 4,10,16; “stored version entity representing previous state and propagation of settings represented in identified stored version entity to the selected additional workflow(s)” at dependent Claims 5,11,17; “the version entity is stored in operatively coupled knowledge base” at dependent Claims 6,12,18] and performing other economic tasks [here on “additional workflows”] as well as monitoring audit log data that is executed on a general-purpose computer6 [here “committer monitor workflow(s) corresponding to workflow engine(s)”; at independent Claims 1, 7, 13 and “wherein the monitor of the workflow(s) further comprises the committer to leverage natural language processing (NLP) to detect the change, the change including: an added or removed argument, modification of an existing argument, an application program interface (API), and combinations thereof” at dependent Claims 2, 8, 14].These also do not integrate the abstract idea into a practical application. The same apply it rationale pertains to requiring use of software [here “selector”] to tailor info7 [here “selector to” “identify which of additional workflow(s) are impacted by the detected change””; “assess a corresponding impact of detected change on identified additional workflow(s)”; “automatically map and encode changes corresponding to the selected additional workflow(s)” at independent Claims 1,7,13; “the selector is configured to automatically revert the selected additional workflow(s) back to previous state, including identification of stored version entity representing previous state and propagation of settings represented in identified stored version entity to selected additional workflow(s)” at dependent Claims 5, 11, 17].
	Also, according to MPEP 2106.05(a)(I) mere automation of manual processes8 may not be sufficient to show an improvement in computer-functionality. This is relevant here to the substitution of a human committer and human selector to a computerized “committer” and “selector”, explicitly recited here as follows: “selector to map and encode changes corresponding to selected additional workflow(s)” at independent Claims 1,7,13; “selector configured to initiate selective automatic optimization of workflow engine(s) in response to corresponding impact assessment” at dependent Claims 3,9,15; “selector configured to automatically revert the selected workflow(s) back to a previous state, the revert including identification of a stored version entity representing the previous state and propagation of settings represented in the identified stored version entity to selected additional workflow(s)” at dependent Claims 5,11,17]. Similarly, MPEP 2106.05(f)(2) corroborates that claiming the improved speed or efficiency inherent with applying abstract idea on a computer does not integrate a judicial exception into a practical application9.
	Also, per MPEP 2106.05(h), narrowing to a technological environment [here “artificial intelligence (AI) platform”] the combination of collecting information and analyzing information10 [here “selector” “identify which of additional workflow(s) are impacted by detected change”, “for each of identified additional workflow(s) assess a corresponding impact of detected change on the identified additional workflow(s)”; “selector select the identified additional workflow(s) for change based on assessed corresponding impacts; and propagate detected change to selected additional workflow(s) over the computer network, including leverage the committer to map and encode detected change to selected additional workflow(s)”- independent Claims 1,7,13; “selector initiate selective automatic optimization of workflow engine(s) in response to corresponding impact assessment”-dependent Claims 3,9,15; “selector automatically revert selected additional workflow(s) back to previous state, including identification of stored version entity representing the previous state and propagation of settings represented in the identified stored version entity to selected additional workflow(s)” at dependent Claims 5, 11, 17] does not integrate the abstract idea into a practical application. Also, per MPEP 2106.05(h) narrowing combination of collecting and analyzing information11 to a field of use [here “leverage natural language processing (NLP)” and “application program interface (API)” at dependent Claims 2,8,14; and wherein version entity is stored in operatively coupled knowledge base as an instantiation of the selected additional workflow(s) in a uniform language platform compatible with each of the workflow engine(s)” at dependent Claims 6, 12, 18] also does not integrate the abstract idea into a practical application. 
	Thus, there is a preponderance of evidence that no additional, computer-based elements integrate the abstract idea into a practical application. Step 2A prong two. 
-------------------------------------------------------------------------------------------------------------------------------
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements [as initially strikethrough above] merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h), as options for evidence. Also, assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would further point to MPEP 2106.05(d). 
MPEP 2106.05(d) I. 2.c: Examiner demonstrates the conventionality of the artificial intelligence, natural language, and uniform language as follows:
	* US 20200167498 A1 Preventing data leakage via version control systems
        ¶ [0023] “Data leakage identification module 180 may scan external locations that are associated with a user who is potentially leaking data. Data leakage identification module 180 may scan version control system server 105 and any third-party websites with which an identified user is associated. Data leakage identification module 180 may identify potential data leakage by comparing data found on external locations to data that an organization considers to be sensitive or confidential. Data leakage identification module 180 may search external locations using regular expressions or key terms to search for potentially sensitive information. In some embodiments, data leakage identification module 180 performs static source code analysis to search for potential matches for internal source code related to products. Data leakage identification module 180 may utilize conventional or other machine-learning algorithms to perform analysis on non-source code documents”.
        ¶ [0027] “Outgoing traffic that is destined for a version control system is identified at operation 210. Traffic analysis module 170 may identify any traffic originating from an endpoint device, such as endpoint device 145A, that is destined for an external version control system server, such as version control system server 105. Traffic analysis module 170 may identify traffic by analyzing packets passing through router 142 to detect any packets destined for version control system server 105. Traffic analysis module 170 may, for example, identify domain name system (DNS) requests to resolve an IP address associated with version control system server 105, as well as responses to DNS requests. Encrypted traffic, such as Hyper Text Transfer Protocol Secure (HTTPS) or Secure Shell (SSH) traffic, or traffic using ports 22 or 443, may be analyzed to determine whether any of the traffic is outbound for version control system server 105. Traffic may be classified as legitimate if the traffic is mostly associated with download (e.g., git pull) operations, rather than upload (e.g., git push) operations, which can be determined based on the ratio of downloaded data to uploaded data. In some embodiments, conventional or other machine learning techniques may be utilized to identify any encrypted or unencrypted outgoing traffic that is associated with an update to content that is under version control in a version control system”.
       ¶ [0035] “Operation 330 determines whether the user account has made changes to content in a version control system. If the user account does not make any changes to content in a version control system, then an administrator may be alerted at operation 340. The administrator may then determine whether the individual may have another account being used to commit changes to a project in a version control system. If the user account has made changes to content in a version control system, then the system is searched for potentially sensitive information at operation 350. Data leakage identification module 180 may search the external locations once, or may schedule periodic searches, in order to detect whether potentially sensitive information has been uploaded. In some embodiments, data leakage identification module 180 searches every external location, including version control systems and other third-party websites that are associated with user accounts of the individual. Data leakage identification module 180 may use regular expressions and/or keywords to search for known sensitive information. In some embodiments, data leakage identification module 180 performs a static source code analysis to search for potential matches to an organization's internal source code. Furthermore, data leakage identification module 180 may utilize conventional or other machine learning techniques, such as natural language processing, in order to detect the presence of potentially sensitive information in non-source code documents”.
	* US 20090235227 A1 ¶ [0005] 2nd sentence: “A well known general-purpose modeling language is Uniform Modeling Language (UML)”.
	* US 20150193317 A1 ¶ [0064] 3rd sentence: “As should be understood by those of ordinary skill in the art, the unified uniform specification language may be output in a format understood by a variety of provisioning applications”
	* US 20070150246 A1 ¶ [0001] 2nd sentence: There are many well-known modeling technologies, such as Uniform Modeling Language (UML)
	* US 20020133346 A1 ¶ [0008] last sentence: Examples of well-known language models suitable for use in speech recognition systems include uniform language models
finite state language models, and n-gram language models.
	* US 20020022942 A1 ¶ [0033] 2nd sentence: UML model 5 is entirely described in notation according to the standards of a uniform modeling language known as UML.
	* US 7254557 B1 column 19 lines 57-60: Uniform Modeling Language (UML) as developed by Rational Software Corp. (also known to those in the art as UML drawings).
       * US 6694505 B1 column 19 lines 15-17: Uniform Modeling Language of the Unified Software Development Process (UML) is a well-known approach for developing software systems.
- Additionally, or alternatively per -
MPEP 2106.05(d) I. 2.a: Examiner points to the following citations in Applicant’s own Original Disclosure with respect to the recited additional computer-based elements:
	* Original Specification ¶ [0022] 4th sentence disclosing at a high level of generality:
“For example, in the field of artificial intelligent computer systems, natural language systems (such as the IBM Watson® artificially intelligent computer system or other natural language interrogatory answering systems) process natural language based on system-acquired knowledge”.	
	* Original Specification ¶ [0045] 2nd sentence disclosing at a high level of generality 
“The components of host (402) may include, but are not limited to, one or more processors or processing units (404), e.g. hardware processors, a system memory (406), and a bus (408) that couples various system components including system memory (406) to processing unit (404).
	* Original Specification ¶ [0073] 1st sentence disclosing at a high level of generality: “While particular embodiments of the present embodiments have been shown and described, it will be obvious to those skilled in the art that, based upon the teachings herein, changes and modifications may be made without departing from the embodiments and its broader aspects”.
	* Original Specification ¶ [0077] 1st sentence disclosing at a high level of generality: “Computer readable program instructions for carrying out operations of the present embodiments may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state- setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Java, Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages”.
- Additionally, or alternatively per -
MPEP 2106.05(d)(II) the following computer functions are listed as well‐understood, routine, and conventional functions:
	* electronically extracting data12 / gather statistics13 / performing repetitive calculations14 [here “selector to identify which of additional workflow(s) are impacted by the detected change”; “for each of the identified additional workflow(s), assess a corresponding impact of the detected change on the identified one or more additional workflows” at independent Claims 1, 7, 13] 
 	* sorting info15 / electronic recordkeeping16  [here “committer configured to store detected workflow change as version entity in” “knowledge base” at dependent Claims 4,10,16; “stored version entity representing previous state and propagation of settings represented in identified stored version entity to the selected additional workflow(s)” at dependent Claims 5,11,17; “version entity is stored in operatively coupled knowledge base” at dependent Claims 6, 12, 18]
* arranging a hierarchy of groups, sorting information17 [here “map and encode changes corresponding to selected additional workflow(s)”- independent Claims 1, 7, 13; “the selector to initiate selective automatic optimization of workflow engine(s) in response to a corresponding impact assessment”- dependent Claims 3,9,15; “selector to automatically revert the selected additional workflow(s) back to previous state, the revert including identification of a stored version entity representing the previous state and propagation of settings represented in the identified stored version entity to the selected additional workflow(s)” at dependent Claims 5, 11, 17]
- In conclusion - 
	Claims 1-20 although directed to statutory categories [“system” or machine at Claims 1-6, 19, “method” or process at Claims 13-18, and or article of manufacture in the form of ”computer product comprising storage medium18” at Claims 7-12, 20] they still recite, or at least describe or set forth the abstract idea (Step 2A prong one), with their additional,  computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, Claims 1-20 are not patent eligible. 




Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over:
	* Homeyer et al, US 20190026663 A1 hereinafter Homeyer in view of 
	* Poole; Damon B. US 20130111429 A1 hereinafter Poole. As per, 
Claims 1, 7, 13 
Homeyer teaches or suggests: “A computer system comprising”: / “A computer program product to support workflow version process control of two or more heterogeneous workflow engines in communications with a server, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor to”: / “A computer implemented method for workflow version control of two or more heterogeneous workflow engines in communication with a server over a computer network, comprising” (Homeyer ¶ [0034], ¶ [0090] - ¶ [0098]):
	- “a processing unit operatively coupled to memory” (Homeyer ¶ [0034], ¶ [0090]); 
	- “an artificial intelligence (AI) platform operatively coupled to the processing unit, the Al platform configured with one or more tools to support workflow version process control of two or more heterogeneous workflow engines in communication with a server over a computer network” 	(Homeyer Fig.1 elements 28,30, 38 & ¶ [0034]: inference model 34 (i.e. machine learning at ¶ [0021]) coupled to controller 28, server 30, version control system 16, to support workflow version control at ¶ [0069]. For example, at ¶ [0028] 1st-4th sentences, version control system 16 has repositories 18, 20 & uses concurrent versions system with different version histories of different software applications in code repository 20 to organize those records in acyclic graph structure, with branches indicating offshoots of the versions) “the one or more tools comprising”:
	- “a committer to / monitor one or more workflows corresponding to one or more workflow engines to detect a change to the monitored one or more workflows;  
	(Homeyer ¶ [0025] 2nd sentence: tracking the status of software-related projects and other projects through workflows by implementing techniques like those described above. 
	Homeyer ¶ [0039] 1st-2nd sentences: status repository 34 may include a plurality of project records, each project record corresponding to a project for which status is tracked. The project records include a workflow, a current status in the workflow, and tasks associated with various stages of the workflow. For example, ¶ [0031] 2nd sentence: noting the committer associates a timestamp, with a unique id, an application, and a branch and location in a branch in a version history of the application in code repository 20. ¶ [0076] 3rd sentence: Some embodiments subtract the timestamps associated with references to commits in version control system to indicate when changes were submitted and references to pull requests indicating when a branch was merged back into mainline branch to infer time durations. These references may be associated in memory with tasks, workflow instances, or software-issue reports);

Homeyer does not explicitly teach as claimed “a selector to: 
           = “identify which of one or more additional workflows are impacted by the detected change” 
           = “for each of the identified one or more additional workflows, assess a corresponding impact of the detected change on the identified one or more additional workflows” 
           = “select one or more identified additional workflows for change based on the assessed corresponding impact” “and”
	= “propagate the detected change to the selected one or more additional workflows over the computer network”
“including leverage the committer to map and encode the detected change to the selected one or more additional workflows”.  
* However *
Poole in analogous business process management teaches or suggests: “a selector to: 
	= “identify which of one or more additional workflows are impacted by the detected change” (Poole ¶ [0045] last sentence: configuration management - CM app maintains a data store describing relationship between workflow and hierarchy of versions of software project, such that as an issue is transitioned in workflow, it is propagated along stages in the software project and vice versa, as issue is promoted in software project, the issue is transitioned in the workflow. 
	Poole ¶ [0056] 3rd-5th sentences: a stream having children is a parent stream or parent of each of its child streams. A parent stream, including source stream, has children or child streams, each of which inherits properties of the parent stream and its ancestors. For example, each child stream includes at least a subset of the directory elements included in its parent stream.
	Poole ¶ [0063] as used herein, a child element or child of a directory is an element included within the directory at a level immediately below the level of the directory in the hierarchy, whereas any element included within the directory, regardless of level, is referred to as a descendant element or descendant of directory. For example, directory 204 is a child element of root directory 202, while directory 220 is a descendant element of root directory 202. Conversely, a directory is referred to herein as a parent directory or parent of any elements included in the directory at the level immediately below the directory, and is referred to as an ancestor element or ancestor of any included element, regardless of hierarchy level. ¶ [0100] Fig.4C shows a relationship between issues and software components in the form of a change package 404, in which entries in the record having a change package ID (CPK) that matches an issue number are considered to be associated with the issue. Each change package entry has EID identifying a software component, and two indicators of versions of the software component. as shown in change package 404, issue 1 is related to specified versions of software components 5, 6, 7, while issue 3 is related to a specified version of software component 1. ¶ [0101] last sentence: the change package for issue 1 indicates that a real version of a software component with an element ID (EID) of 5 which was a second edition of the component produced by stream 3 (Project A (Dev't)) is included in the software project, and the version of software component to which changes for version 3/2 were made is version 3/1 (e.g., version 3/1 formed the basis for changes of version 3/2. ¶ [0103] 2nd-8th sentences: CM app maintain records indicating versions of software components which are related to issues (e.g. change package 404). An issue may be related to a stream, then, if each of versions of software components referred to by the change package for the issue are included in the stream. To determine whether an issue resolution is included in a stream, the CM app may retrieve from a data store in any suitable memory or other computer-readable medium an indicator of which versions are included in the stream. The CM app may then retrieve from same data store or a different data store an indicator of which versions of the software components are related to an issue. If each of the software components and each of the versions associated with the issue are incorporated in the stream, then the stream may be said to include the issue resolution. A similar process may be used to identify which issues are included in a stream, instead of whether or not a particular issue is included. For example, the versions of software components incorporated into a stream may be compared to each of the issue records and change packages maintained by the CM application, and a list of issues related to those versions output to a user.
	Poole ¶ [0116] 2nd-5th sentences: configuration management - CM application detects the selection, and retrieves from a data store records describing issues managed by CM application. In block 1006, process 1000 begins examining issue records to determine whether the workflow status field of an issue matches the desired status value for the stage. If it is determined in block 1008 that an issue's status value matches the stage's status value, then in block 1010 the issue is added to the list of issues in the workflow stage. In block 1012, once the issue has been added to the list in block 1010 or it has been determined in block 1008 that the issue should not be added to the list, the process 1000 determines whether there are more issue records to examine and, if so, examines more issue records in block 1006); “and” 
		= “for each of the identified one or more additional workflows, assess a corresponding impact of the detected change on the identified one or more additional workflows” 
	(Poole ¶ [0093] 1st sentence: an issue is a software project or software sub-project with which changes to software components are associated. ¶ [0100] Fig.4C shows a relationship between issues and software components in the form of change package 404, in which entries in the record having change package ID (CPK) that matches an issue number are considered to be associated with the issue. Each change package entry has EID identifying a software component, and 2 indicators of versions of software component. as shown in change package 404, issue 1 is related to specified versions of software components 5, 6, 7, while issue 3 is related to a specified version of software component 1. ¶ [0009] 3rd sentence: in configuration management - CM apps having hierarchies of project versions and workspaces, propagation comprise promotion of software components, in which software components are moved up in hierarchy from child version to parent version, and/or updating of software components, in which software components are moved down in a hierarchy from parent to child version. Indeed per ¶ [0045] last sentence: the configuration management - CM app maintains a data store describing a relationship between workflow and hierarchy of versions of a software project, such that as the issue is transitioned in workflow, the issue is propagated along stages in the software project and vice versa, as issue is promoted in software project, the issue is transitioned in the workflow. ¶ [0056] 3rd-5th sentences: a stream having children is a parent stream or parent of each of its child streams. A parent stream, including source stream, has children or child streams, each of which inherits properties of parent stream and its ancestors. each child stream includes at least a subset of the directory elements included in its parent stream. ¶ [0059] last 2 sentences: changes are propagated up a hierarchy or propagated down in a hierarchy. promote means to propagate up a hierarchy, whereas update means to propagate down through a hierarchy. ¶ [0069] 4th sentence: each version of software component may correspond to the workspace in which it was created. ¶ [0073] Each entry of Table I specify a virtual version of a software component, the corresponding real version of software component, and the transaction number of transaction that created the virtual version of the software component. in Table I, a software component with EID of 2 (file 206 of Fig.2), has 5 real versions created by developers: 1st edition of file 206 created in stream 4, a 2nd edition created in stream 4, a 3rd edition created in stream 4, a 1st edition created in stream 5, and a 3rd edition created in stream 5. As discussed above, a real version is defined by a real stream ID/edition ID pair. Table I also shows that file 206 is included in 4 different streams of software project, streams 2,3,4 and 5, because each of those 4 streams includes a virtual version of the file, or a reference to a real version of the file. The virtual version of stream 1, for example, is a reference to the real version 4/1, the 1st edition of the file created in stream 4. Likewise virtual version 3/1 (1st instance of stream 3) is a reference to real version 4/1. As also seen from Table I, stream 5 initially created a new version of file 206 in real version 5/1, later included a virtual version 5/2 referencing the real version 4/3 of the file, and then later made its own edits to the file and created real version 5/3. ¶ [0083] In transaction 7, file 206 is promoted from stream 110 to stream 106. resulting in the creation of new virtual version of file 206. Transaction 7 result in 2nd and 3rd entries of Table IV and 2nd entry of Table I. As indicated by the entries in Table IV, file 206 is no longer in progress in workspace 110, but is in-progress in stream 106. The entry in Table I indicates that the virtual version (stream/instance pair) 3/1 corresponds to real version (stream/edition pair) 4/1);
		“select one or more identified additional workflows for change based on the assessed corresponding impact” (Poole ¶ [0116] 2nd-5th sentences: configuration management - CM app detects selection, and retrieves from a data store records describing the issues. ln 1006, process 1000 examines issue records to determine whether workflow status field of an issue matches desired status value for the stage. If it is determined in block 1008 that an issue's status value matches stage's status value, then in 1010 the issue is added to the list of issues in workflow stage. In 1012, once the issue is added to the list in 1010 or it is determined in 1008 that the issue should not be added to the list, process 1000 determines whether there are more issue records to examine and if so examines more issue records in block 1006. ¶ [0128] last 2 sentences: select a workflow stage, then select from available, predefined workflow transitions having actions and destination stages which of workflow transitions should be associated with the selected workflow stage as a source stage for the workflow transitions. ¶ [0160] selecting an issue in a list of issues associated with an originating stream (Fig. 9), to promote the issues or dragging the issue to next stream in stream hierarchy (i.e. destination stream for promote). a stream may be adapted only to promote an issue to single destination stream, for example, next stream above the originating stream in a stream hierarchy, so a user need only select to promote an issue rather than selecting a stream to which to promote. Upon selection of an issue to promote from an originating stream, in 1808, process 1800 retrieves a data structure 1600 and determines whether the originating stream in the software project is related to a workflow transition. Upon examining records of data structure 1600 and determining that workspace 110 is associated with Finish Dvt transition, the process 1800 promote the issue in stream hierarchy, to next higher stream (e.g., stream 106 of Fig.1). Issue promotion is done in any suitable manner such as by changing a virtual version of a file in destination stream (Project A (Dev't) 106) to correspond to indicate a real version of the file created in workspace 110, by adding a file to stream 106, applying a change package associated with the issue to stream 106, or by taking any other suitable action. After promoting the issue in software project, the issue is transitioned in the workflow in block 1812 by applying the transition to the issue. Block 1812 comprise taking actions associated with the issue (e.g., changing a value of a field, in Fig.11) and/or actions associated with destination stage of the issue e.g., prompting  user for value for field required to be populated for issues in the stage. ¶ [0143] last 3 sentences: in Fig.1, each stream in the stream hierarchy 100A is directly below only one other stream in the stream hierarchy (version 104 is directly below version 102, version 106 is directly below version 104, and each of the workspaces 108 is directly below version 106). Thus, while each version may be related to a plurality of lower-layer versions, each of lower-level versions is only related to one higher-level version. This means that each of lower-level versions always promotes issues/files to same version. then, to clear up any ambiguity as to the source of issues/files being promoted, the originating version of a promotion may be identified in the data structure) “and”
		“propagate the detected change to the selected one or more additional workflows over the computer network” (Poole ¶ [0079] 5th-6th sentences: a software component of a stream is in progress if a modification has been made to the software component (i.e. it has been added, modified, or removed) and the stream has not been promoted to parent stream (i.e., propagated up in a version hierarchy). If software component is in progress within a stream, then the version of the software component in the stream and its children may be different than the version of the software component elsewhere within the stream hierarchy This is why at ¶ [0060] 2nd sentence: in stream hierarchy, software components may be propagated up stream (i.e. promoted) or propagated down the stream (i.e. updated). ¶ [0141] 3rd–4th sentences: an originating stream is a stream in a software project from which issues (and associated files) are promoted, as opposed to a destination stream, which is the version/stream to which the issues/files will be promoted. As discussed above, promotion, in the context of issues is an act of moving an issue from one version to next higher version in a version hierarchy (e.g. moving issue from version 106 to version 104), “including leverage the committer to map and encode the detected change to the selected one or more additional workflows” (Poole title relates workflow status to code component status in a software project. Poole ¶ [0016] last sentence: configuration management - CM system is adapted to update concurrently and automatically, according to an input from a user, both (1) a workflow progress stage value for the project/issue and (2) a record for software code associated with a project/issue, the record for the software code indicating a version and the project/issue in which the version is included. For example, ¶ [0114] 1st sentence: the configuration management - CM app examine properties of the issue and match them to conditions of workflow stage to determine which issues are associated with a workflow stage. ¶ [0115] 5th sentence: process 1000 of Fig.10A examine issues to determine which issues have a workflow status value matching a specified workflow stage. ¶ [0143] 3rd-8th sentences: when an issue is promoted to single version, then, the issue may come from any of lower-level versions. It may be unclear, then, from which of lower-level version the issue, and any associated data such as indicators of software components related to the issue should be retrieved. in Fig.1, each stream in stream hierarchy 100A is directly below only one other stream in stream hierarchy (version 104 directly below version 102, version 106 directly below 104, and each of workspaces 108 directly below version 106). Thus, while each version may be related to a plurality of lower-layer versions, each of the plurality of lower-level versions is only related to one higher-level version. This means that each of lower-level versions always promotes issues/files to same version. In such embodiments, then, to clear up any ambiguity as to source of issues/files being promoted, the originating version of a promotion is identified in the data structure. Other examples at ¶ [0073],[0081]-[0090], [0100]-[0101], [0157]).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Homeyer’s “system” / “product” / “method” to have included 
“a selector to: identify which of one or more additional workflows are impacted by the detected change; for each of the identified one or more additional workflows, assess a corresponding impact of the detected change on the identified one or more additional workflows;  “select one or more identified additional workflows for change based on the assessed corresponding impact” and propagate the detected change to the selected one or more additional workflows over the computer network including leverage the committer to map and encode the detected change to the selected one or more additional workflows” in view of Poole  in order to have advantageously determined quickly and efficiently an overall status of an issue, both in a workflow (e.g., how far the issue has progressed in its lifecycle) and in a software project (e.g., how far the issue has progressed in a version hierarchy). See Poole ¶ [0172] 3rd sentence, MPEP 2143 G.  Also, Poole would have allowed users to better determine from one source overall the statuses of multiple issues, such that the users would better compare the status of issues and make predictions about when groups of issues may be completed. In this way, the user would be able to make better predictions and conclusions about a software development effort, such as predictions on when a software development effort may be completed (Poole ¶ [0172] last two sentences & MPEP 2143 G). Poole would have further have taken advantage of assessed relationship between a transition of a workflow and a version of the software project to have maintained consistency in records and status reporting (Poole ¶ [0154] & MPEP 2143 G), while at same time having allowed associated actions to advantageously aiding users in determining when errors were inserted into a software project, and aiding users in rolling back changes that created errors (Poole ¶ [0074] 4th sentence & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Homeyer mid-¶ [0100], ¶ [0101] in view of Poole at ¶ [0185], ¶ [0074] last sentence, ¶ [0170] - ¶ [0173] 
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar business process management field of endeavor. In such combination each element merely would have performed same business and workflow related function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Homeyer in view of Poole, the to be combined elements would have fitted together, like pieces of a puzzle, in logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that, the results of the combination would have been predictable (MPEP 2143 A).
	
Claims 2, 8, 14 Homeyer / Poole teaches all the limitations in claims 1, 7, 13 above. Furthermore, 
Homeyer teaches or suggests “wherein the monitor of the one or more workflows by the committer further comprises the committer / program code executable by the processor / to leverage natural language processing (NLP) to detect the change” (Homeyer ¶ [0074] 3rd-7th sentences: the models may be trained on or fit to feature vectors formed by extracting features from these items, for instance scores corresponding to n-grams, exemplified as semantic, natural language processing of n-grams by Homeyer at claim 18. In some cases, the feature vectors may be grouped, for instance base on density with a dbscan or k-means clustering algorithm to form clusters in a vector space of the feature vectors, with each cluster corresponding to a group. In another example, latent semantic analysis of n-grams in the respective items may be performed to identify groups of items within a threshold distance, such as a cosine distance or Minkowski distance. These feature vectors may be clustered with a Markov clustering algorithm, again with each cluster corresponding to a respective group. In another example, these items may be grouped according to topic, for instance, with a latent Dirichlet allocation according to n-grams appearing in the items indicating topics, e.g., without defining the topics in advance, or with cart training of a classification tree where topics are defined and historical records are labeled by topic.), “the change including an added or removed argument” (Homeyer ¶ [0031] 3rd sentence: identifying a code that is deleted and a code that is added and the deletions and additions. ¶ [0088] 1st sentence: noting an example of adding comments to the task) “modification of an existing argument” (Homeyer, mid-¶ [0005] ¶ [0041] noting code changes. ¶ [0057] last two sentences: changes on the threshold. ¶ [0080] last two sentences: iteratively adjust parameters of this model, for instance, with simulated annealing or Bayesian optimization, to adjust the surface to increase an aggregate fitness of the surface relative to the log records or decrease in aggregate amount of error relative to the logged records. In some cases, this process may be repeated until termination condition like those described elsewhere herein is detected), “an application program interface (API)” (Homeyer ¶ [0074] 3rd sentence the models may be trained on or fit to feature vectors formed by extracting features from these items, for instance scores corresponding to n-grams like those described above, pertaining to application program interfaces), or a combination thereof” (Homeyer ¶ [0074] 3rd sentence: grouping the feature vectors base on density with a dbscan or k-means clustering algorithm to form a plurality of clusters in a vector space of the feature vectors, with each cluster corresponding to a group).

Claims 3, 9, 15 Homeyer / Poole teaches all the limitations in claims 1, 7, 13 above. Further 
Homeyer teaches or suggests: “wherein the selector to is configured to” / “program code executable by the processor to” 
	- “initiate the selective automatic optimization of the one or more workflow engines in response to the corresponding impact assessment” (Homeyer ¶ [0018] last 2 sentences: optimize task allocation with estimated durations. Based on optimized allocation, some embodiments may estimate an earliest time at which all of the tasks to address each issue will be completed. Some embodiments may include in optimization sequential constraints for addressing tasks in a workflow. ¶ [0064] Some embodiments may also infer durations of time until task will be performed based on queues of tasks assigned to users, for instance, pertaining to multiple projects. Some embodiments may execute a bin packing algorithm like a first fit algorithm, in some cases performing greedy optimization according to priority assigned or inferred for tasks and estimate when a given task in the given workflow will be performed based on a result of the bin packing algorithm. ¶ [0080] last two sentences: Some embodiments may iteratively adjust parameters of this model, with simulated annealing or Bayesian optimization, to adjust the surface to increase an aggregate fitness of the surface relative to the log records or decrease in aggregate amount of error relative to the logged records. In some cases, this process is repeated until termination condition like those described elsewhere herein is detected. Fig.3 steps 74->76 & ¶ [0066]-¶ [0069]: determine aggregate amount of error between inferences of model and workflow instance records and adjust parameters of the model in a direction that reduces aggregate amount of error).

Claims 4, 10, 16 
Homeyer / Poole teaches all the limitations in claims 1, 7, 13 above. Further 
Homeyer teaches or suggests: “wherein the selector to is configured to”
	- “store the detected workflow change as a version entity in an operatively coupled knowledge base, the version entity storing the detected change and an updated version of each workflow mapped and encoded with the detected change”.
	(Homeyer ¶ [0031] 2nd-4th sentences: submitting changes to source code in the code repository 20, for instance, with a commit associated with a timestamp, a unique identifier of the commit, an application, and a branch and location in a branch in a version history of the application in the code repository 20. The commits may be encoded as differences between a current version in the respective branch and the committed version, for instance, identifying code that is deleted and identifying code that is added as well as including the deletions and additions. In some cases, this may be characterized as a difference or change relative to the existing code in the most current version of a branch to which the changes submitted.
	Homeyer ¶ [0039 last sentence: the status repository records may be updated to reflect the reported changes, e.g., that a task is complete, a task is to be reassigned to a different user, a new workflow is initiated, a new project is initiated, or the like.
	Homeyer ¶ [0069] Fig. 4 shows an example of a process 90 to construct and use a time estimation model. In some embodiments, the time estimation model may be trained or fit with historical data documenting previous workflow instances. In some cases, these previous historical workflow instances may be documented in workflow instance records, which may be associated with a set of software-issue reports addressed by those workflow instance records and various entries in a version control system by which the software-issue reports are addressed, for instance, references to branches created in a version control system in which modified source code, application configuration, or new source code is added and evaluated. Such entries may also include references to commits in the version control system indicating when those changes were submitted and references to pull requests indicating when the branch was merged back into a master branch of the version control system, for instance, when the change is completed and the workflow-instance is closed upon addressing the software-issue reports at issue, or when subsequent tasks are completed, like when that code is tested and deployed into a series of environments before it is officially done).
-------------------------------------------------------------------------------------------------------------------------------
Claims 5, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Homeyer / Poole as applied to claims 4, 10, 16 above, and in further view of 
	* Chen; Huamin US 20170139782 A1 hereinafter Chen. As per, 
Claims 5, 11, 17 
	Homeyer / Poole teaches all the limitations in claims 4, 10, 16 above. Further,
	Homeyer teaches or suggests: “the selector is configured to automatically revert the selected one or more additional workflows back to a previous state” (Homeyer ¶ [0028] 4th-5th sentences: the branching offshoots may be merged back into a mainline version. Also ¶ [0057] last sentence: Some embodiments prune back a certain number of splits, such as a threshold amount or until a threshold amount of changes in aggregate error or fitness between consecutive splits satisfies (e.g. is greater than or less than, depending on sign) a threshold. ¶ [0069] last sentence: references to commits in the version control system indicating when those changes were submitted and references to pull requests indicating when the branch was merged back into a master branch of the version control system, i.e. when the change is completed and the workflow-instance is closed upon addressing the software-issue reports at issue, or when subsequent tasks are completed, like when that code is tested and deployed into a series of environments before it is officially done), “. 
	Poole also teaches or suggests automatically revert the selected one or more additional workflows back to a previous state” “including” an “identification” (Poole ¶ [0074] 4th sentence: associating actions with transaction IDs may be advantageous in aiding determining when errors were inserted into a software project, to roll back changes that created errors). However,
	Homeyer / Poole as a combination does not explicitly recite in entirety: “identification of a stored version entity representing the previous state and propagation of settings represented in the identified stored version entity to the selected one or more additional workflows” as claimed. 
* Nevertheless *
	Chen in analogous art of processing version control teaches or suggests: “identification of a stored version entity representing the previous state and propagation of settings represented in the identified stored version entity to the selected one or more additional workflows” (Chen Fig.5 steps 501->503>505->507->509 and ¶ [0070] At block 505, the processing device copies the snapshot associated with the set of tags to a replication data store. Processing device uses branching for version control in the data store. When a change is made to the data store, the data is tested prior to sharing any changes into a destination environment. The processing device can employ branching to validate the cloned data before completing changes to a file in the data store. For example, the processing device validates by testing the cloned data prior to propagating any changes in a new snapshot. ¶ [0013] last sentence, ¶ [0038] 2nd - 4th sentences, and ¶ [0044] last sentence: a data source tag 335 identifies a snapshot 336 from source data store 305).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have been further modified Homeyer / Poole “system” / “medium” / “method” to have include Chen’s teachings in order to have more accurately described the source environment  in an efficient and non-intrusive manner (Chen ¶ [0045] 5th sentence & MPEP 2143 G). Also by using hierarchical data store to store sets of tags Chen would have reduced the storage size of the data store and increase processing efficiency (Chen ¶ [0054] 5th sentence & MPEP 2143 G). Chen would have also provided an operating system-level virtualization separate several applications into separate containers for improved security, hardware independence, and added resource management features (Chen ¶ [0026] 4th sentence & MPEP 2143 G). Chen’s virtualization would have also provided a comprehensive set of storage control and monitoring functions operating as a transparent virtual layer across consolidated disk pools to improve their availability, speed and utilization (Chen ¶ [0028] 3rd sentence & MPEP 2143 G). Last, but not least Chen’s scheduler would provide the benefit of scheduling continuous runtime checkpoints to improve service level high availability (Chen ¶ [0042] 3rd sentence & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as articulated by Homeyer ¶ [0097] 1st sentence, ¶ [0098] 1st sentence, ¶ [0100] 4th sentence, ¶ [0101] 2nd - 5th sentences in view of Poole at ¶ [0185], ¶ [0074] last sentence, ¶ [0170] - ¶ [0173] in further view of at least Chen at ¶ [0083] 2nd sentence. 
Alternatively, the claimed invention could have also been viewed as a mere combination of old elements in a similar processing version control field of endeavor. In such combination each element would have merely performed same storage, organizational, analytical and mitigative function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Homeyer / Poole in view of Chen, the to be combined elements would have fitted together like pieces of a puzzle in a complementary, logical, and desirable manner. Thus, it is believed that the results of the combination have been predictable (MPEP 2143 A).




-------------------------------------------------------------------------------------------------------------------------------
Claims 6, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Homeyer / Poole as applied to claims 4, 10, 16 above, and in view of 
	* Gould et al, US 20100191699 A1 hereinafter Gould. As per, 
Claims 6, 12, 18 
	Homeyer / Poole teaches all the limitations in claims 4, 10, 16 above. Further,
	Homeyer teaches or suggests: “wherein the version entity is stored in the operatively coupled knowledge base as an instantiation of the selected one or more additional workflows  (Homeyer ¶ [0027] 2nd sentence:  source code for software applications may be stored in version control computer system 16, for instance, in code repository 20. ¶ [0028] 3rd sentence: the version control computer system 16 includes different version histories of a plurality of different software applications in the code repository 20. ¶ [0069] 2nd sentence noting another example where previous historical workflow instances are documented in workflow instance records).
	Homeyer / Poole as a combination does not explicitly recite:
	- “…in a uniform language platform compatible with each of the one or more workflow engines” as claimed.  However, 
	Gould in analogues data processing in a distributed environment teaches or suggests
	- “…in a uniform language platform compatible with each of the one or more workflow engines” (Gould ¶ [0014] 2nd sentence: create the unified semantic model by translating portions of the distributed data set into a uniform semantic language and storing each translated data portion in a plurality of data repositories).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Homeyer / Poole “system / medium / method” to have include “a uniform language platform compatible with each of the one or more workflow engines” in further view of Gould to have allowed effective scaled partitioning data processing over sequentially ordered processing entities (Gould ¶ [0026] 2nd sentence & MPEP 2143 G), further offering improved performance over the prior art (Gould ¶ [0028] & MPEP 2143 G), such as the semantic model disclosed by Homeyer in at least ¶ [0074] 5th sentence. The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Homeyer ¶ [0097] 1st sentence, ¶ [0098] 1st sentence, ¶ [0100] 4th sentence, ¶ [0101] 2nd - 5th sentences in view of Poole at ¶ [0185], ¶ [0074] last sentence, ¶ [0170] - ¶ [0173] in further view of Gould at ¶ [0051] 3rd sentence, ¶ [0054] 1st sentence, ¶ [0064] 2nd sentence.   

Alternatively, the claimed invention could have also been viewed as a mere combination of old elements in a similar data processing field of endeavor. In such combination each element merely would have performed the same organizational analytical and workflow-based functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Homeyer / Poole in view of Gould, the to be combined elements, would have fitted together like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, Examiner believes that the results of the combination would have been predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Homeyer / Poole as applied to claims 1, 7 above, and in further view of 
	* Nikhra et al, US 20180039247 A1 hereinafter Nikhra. As per, 
Claims 19, 20 Homeyer / Poole teaches all the limitations in claims 1, 7 above. 
	Homeyer / Poole as a combination does not teach “wherein the selector is configured” / “further comprising program code executable by the processor to” 
	- “not select one or more of the identified additional workflows for change based on the assessed corresponding impacts”. However, 
	Nikhra in analogous art of workflow management teaches or suggests: “wherein the selector is configured” / “further comprising program code executable by the processor to” 
	- “not select one or more of the identified additional workflows for change based on the assessed corresponding impacts” (Nikhra ¶ [0022] 3rd sentence: any change that is not mapped to a change request workflow is not approved due to it being dangerous, such as from a security or safety point of view. ¶ [0045] 1st sentence: If the test failed, the implementation of the change is rejected, and the change is not deployed at step 410).
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Homeyer/Poole “system/product” to have included teaching or suggestion for “not select one or more of the identified additional workflows for change based on the assessed corresponding impacts” in further view of Nikhra to have permitted users to more easily have accessed impacts of changes and eased root cause analysis of any defects, which would have ultimately helped improve management and control over the control system (Nikhra ¶ [0017] & MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skills of one of ordinary skills in the art as articulated by Homeyer ¶ [0097] 1st sentence, ¶ [0098] 1st sentence, ¶ [0100] 4th sentence, ¶ [0101] 2nd - 5th sentences in view of Poole at ¶¶ [0185], [0074] last sentence, [0170]-[0173] in view of Nikhra at ¶ [0009], ¶ [0055] - ¶ [0057].   
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar workflow management field of endeavor. In such combination each element merely would have performed the same organizational, analytical and decision-making function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Homeyer / Poole in view of Nikhra, the to be combined elements would have fitted together in a logical, complementary, technologically feasible and economically desirable manner. Thus, it is believed that the results of the combination would have been predictable (MPEP 2143 A).
---------------------------------------------------------------------------------------------------------------------
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
Watson computer, wikipedia webpages, way back machine Oct 9th, 2020, 
Botev et al, US 20190171650 A1 hereinafter Botev teaching some elements of the current invention as mapped at Non-Final Act 11/29/2021 p.27 – p.33 ¶2.
WO 2006061630 A2 teaching Interactive Workflow Scheduler For Communication Session Of Organization Generates Workflow Dependent On User Specified Conditions From Instantiated Workflow To Satisfy User Specified Constraint Conditions
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	May 21st, 2022







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1979 (2014)
        2 citing RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017): Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract
        3 Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360 and FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016)
        4 Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53
        5 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        6 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        7 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        8 Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) and LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016)
        9 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        10  Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        11  Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
        12 Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358, Fed. Cir. 2014
        13 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93
        14 Flook, 437 U.S. at 594, 198 USPQ2d at 199, 
           Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) 
        15 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)
        16 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014), 
           Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        17 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
        18 read in light of Original Specification ¶ [0075] last sentence to exclude transitory signals per se